978 So. 2d 231 (2008)
Andrew I. TARR, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-450.
District Court of Appeal of Florida, Fourth District.
April 2, 2008.
Carey Haughwout, Public Defender, West Palm Beach, for appellant.
No appearance required for appellee.
PER CURIAM.
Andrew Tarr appeals the denial of a rule 3.800(a) motion to correct an illegal sentence. His motion suggested that, when he received a split sentence following the revocation of his probation, he did not receive the proper credit for time previously served on probation, on community control, and while he was incarcerated. See Young v. State, 697 So. 2d 75 (Fla. 1997); Meader v. State, 665 So. 2d 344 (Fla. 4th DCA 1995). He did not allege how much credit he received and how much additional credit he believed he was entitled to. In addition, he did not allege that the face of the court records demonstrate he is entitled to more credit or identify where this information could be found. Accordingly, we affirm the trial court's order without prejudice for appellant to file a sufficient rule 3.800(a) motion, or a rule 3.850 motion in the time remaining under rule 3.850(b), if he did not receive the proper credit for time served. See Carridine v. State, 741 So. 2d 616 (Fla. 4th DCA 1999).
FARMER, MAY and DAMOORGIAN, JJ., concur.